Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on December 9, 2019, November 14, 2020 and March 19, 2022 are being considered by the Examiner. 
Drawing
The drawing filed on August 21, 2019 is objected because of minor informalities: in Figs. 5 and 6: unit 110, an amplifier includes a reference label, “LIDAR output signal; however, this output signal is “amplified” by unit 110, therefore, the signal at the amplifier 110 should have two different labels or designations which are two different signals because signal going through the amplifier would be modified by the amplifying factor. Therefore, Applicant(s) should amend the drawing accordingly.  
Claim rejection – 35 U.S.C. 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph as being indefinite because in claim 1, LIDAR should be defined before its use in the claim. 
In claim 1, see page 20, seven lines into the claim, phrase “the object” is noted.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1: the LIDAR adapter which takes signal from the LIDAR chip, where the signal is designated as “LIDAR output signal”, and there is a signal that would be projected from the adapter to “an object” which may be considered as “the LIDAR return signal.” However, there is a clear ambiguity about the overall designation of the specific signals that are captured at the adapter, sourced from the LIDAR chip, and how these signals are characterized to define the LIDAR system in general. Claim 1 needs to be revised consistent with the designation of these individual signals as noted in Figs. 5 and 6.   
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9 and 11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sayyah et al. (U.S. PAP 2019/0018139, hereon Sayyah). 
In reference to claim 1: Sayyah discloses a light detection and ranging (LIDAR) system (see Sayyah, Abstract and paragraph [0035]), comprising: 
a LIDAR chip configured to output a LIDAR output signal (see Sayyah, paragraph [0034], and Fig. 2, and LIDAR output signal); and 
a LIDAR adapter (see Sayyah, Fig. 2, unit 225, circular adapter) configured to receive the LIDAR output signal from the LIDAR chip, to output the LIDAR output signal, and to receive a LIDAR return signal that includes light from the LIDAR output signal after the LIDAR output signal [is] output from the LIDAR adapter (see Sayyah, paragraph [0034], LIDAR system 110, output signal 240, and receive beam 250), 
the LIDAR adapter configured such that the LIDAR output signal and the LIDAR return signal travel the same optical pathway between the LIDAR adapter and the object (see Fig. 2, where beams 240 and 250 follow the same optical path to object 140), 
the LIDAR adapter configured to output a LIDAR input signal that is received by the LIDAR chip (see paragraph [0035]), 
the LIDAR input signal including light from the LIDAR return signal (see paragraph [0035], receive beam 250 (LIDAR input signal) enters the aperture lens 200 is directed by beam steering device 220), and 
the LIDAR input signal and the LIDAR output signal traveling different optical pathways between the LIDAR adapter and the LIDAR chip (see Fig. 2, the where output pathways of the output beam 240 and return beam or input beam 250 are different when directed through chip 110).  
	With regard to claim 2: Sayyah further discloses that the LIDAR input signal carries LIDAR data indicating a radial velocity and/or distance between the LIDAR system and the object (see Sayyah, paragraph [0037]). 
	With regard to claim 4: Sayyah further discloses that The LIDAR system of claim 4, wherein the LIDAR chip and the LIDAR adapter are each bonded to a common base (see Sayyah, Fig. 2, where chip elements, i.e., light source 210, photodetectors 270 are on the same base as circulator or adapter 225). 
	With regard to claim 9: Sayyah further discloses that the LIDAR adapter includes discrete optical components attached to a substrate and optical pathways that light signals travel between the different optical components are through free space (see Sayyah, paragraph [0031], a chip scale LIDAR is preferable to serve this purpose). 
	With regard to claim 11: Sayyah further discloses that the LIDAR adapter excludes active optical components (see Sayyah, paragraph [0034] and 0085]). 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah in view of Sayyah et al. (U.S. PAP 2015/0378012, hereon Sayyah_15).
With regard to claim 3: Sayyah is silent about the LIDAR adapter includes discrete optical components attached to a substrate and the LIDAR chip includes optical components integrated with a chip substrate. 
Sayyah_15 teaches the LIDAR adapter includes discrete optical components attached to a substrate and the LIDAR chip includes optical components integrated with a chip substrate (see Sayyah_15, paragraph [0029]: step 4 and also as shows in Figs. 2E and 2G, the fixed micro-mirrors 22 and 40 are formed in thick dielectric layer). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the LIDAR adapter as taught by Sayyah and further modify with the teaching of Sayyah_15 for the purpose of providing programmable optical elements to scan in optimized 2D patterns of the overall target area and selectively focus on the more important areas of interest of the target for better resolution and/or higher signal-to-noise ratio (see Sayyah_15, paragraph [0043]). 
With regard to claim 10: Sayyah is silent about the LIDAR adapter includes an optical circulator and the LIDAR output signal is output from the LIDAR adapter through a port of the optical circulator.  
However, Sayyah_15 discloses the LIDAR adapter includes an optical circulator and the LIDAR output signal is output from the LIDAR adapter through a port of the optical circulator (see Sayyah_15, paragraph [0029], and Figs. 2E, and 2G). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the LIDAR adapter as taught by Sayyah and incorporate the teaching of Sayyah_15 for the purposes of providing programable optical elements to scan 2D patterns of the overall target area and then selectively focus on the one or more area of interest of the target for improved resolution and/or higher signal-to-noise ratio (see Sayyah, paragraph [0043]). 
 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah in view of Villeneuve et al. (U.S. PAP 2017/0153319, hereon Villeneuve).
With regard to claims 5 and 6: Sayyah is silent about the LIDAR input signal is one of several different LIDAR input signals that are each output by the LIDAR adapter and received by the LIDAR chip, each of the LIDAR input signals including light from the LIDAR return signal. 
Villeneuve discloses a LIDAR input signal is one of several different LIDAR input signals that are each output by the LIDAR adapter and received by the LIDAR chip, each of the LIDAR input signals including light from the LIDAR return signal (see Villeneuve, paragraph [0056]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time invention was made to modify the LIDAR system as taught by Sayyah and incorporate the teaching of Villeneuve for the purposes of providing detection of light in a different polarization sate (see Villeneuve, paragraph [0056]). 
Note: similar analysis could be carried out for claim 6. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah in view of Carrig et al. (U.S. PAP 2007/0024849, hereon Carrig).
With regard to claims 7 and 8: Sayyah is silent about the LIDAR adapter is configured to divide the LIDAR return signal into a first portion of the LIDAR return signal and a second portion of the LIDAR return signal where the first portion of the LIDAR return signal and the second portion of the LIDAR return signal carry light with different linear polarization states.
Carrig discloses the LIDAR adapter (see paragraph [0018] is configured to divide the LIDAR return signal into a first portion of the LIDAR return signal and a second portion of the LIDAR return signal where the first portion of the LIDAR return signal and the second portion of the LIDAR return signal carry light with different linear polarization states (see paragraph [0019], and Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the LIDAR system as taught by Sayyah and incorporate the teaching of Carrig  for the purposes of normalizing the depolarization to the total energy received and calculating the ratio of normalized depolarization at different wavelength that it would have been possible to use this ratio to discriminate materials having wavelength dependent polarization properties to discriminate between different airborne objects (see Carrig, Abstract). 
Note: similar analysis could be carried out for claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gusev (U.S. Patent No. 9,519,052) discloses an optical device that is employed in distance measuring devices. 
Doylend et al. (U.S. Patent No. 10,281,322) discloses low power, high-resolution solid-state LIDAR circuit having a modulator to modulate a bit sequence onto a carrier frequency of received optical signal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857